Citation Nr: 0603751	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-10 578	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for lumbosacral 
strain with degenerative changes.

3. Entitlement to an effective date earlier than February 16, 
2000, for the grant of service connection for residuals of a 
left elbow fracture.


REPRESENTATION

Veteran represented by:   South Carolina Office of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 
INTRODUCTION 

The veteran served on active duty from April 1963 to February 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2002 and January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In November 2004, the veteran appeared at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.


FINDING OF FACT

According to the death certificate, the veteran died on 
January [redacted], 2005. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, a veteran's claims do not survive his 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).

                                                                           
(The Order follows on the next page)



ORDER

The appeal is dismissed.




		
GEORGE E. GUIDO JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


